DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by paper by Hsin-Yi Hsieh, “Au-Coated Polystyrene Nanoparticles with High-Aspect-Ratio Nanocorrugations via Surface-Carboxylation-Shielded Anisotropic Etching for Significant SERS Signal Enhancement”,2011 hereafter Hsieh.

With respected to claim 11, Hsieh teaches a composition comprising:
a plasmonic structure including a plasmonic substrate (fig 1, substrate) “plasmonic coupling” (pg. 16258, col 2, ¶ 6, line 15)(abstract, lines 18-20), having nanoparticles disposed on the surface of the plasmonic substrate, wherein the nanoparticle is a polymer nanoparticle (fig 1, d) “Au-Coated Polystyrene Nanoparticles” (title).

With respect to claim 12 according to claim 11, Hsieh teaches the composition wherein the nanoparticle is a polystyrene nanoparticle “Au-Coated Polystyrene Nanoparticles” (title).

With respect to claim 13 according to claim 11, Hsieh teaches the composition wherein the polymer nanoparticle has a longest dimension of about 1 to 100 nm “20-nm” (abstract line 16).




Pertinent Art

Hsin-Yi Hsieh, “Au-Coated Polystyrene Nanoparticles with High-Aspect-Ratio Nanocorrugations via Surface Carboxylation-Shielded Anisotropic Etching for Significant SERS Signal Enhancement”, 2011, Weili Shi, “Gold Nanoshells on Polystyrene Cores for Control of Surface Plasmon Resonance”, 2004, Vo-Dinh US Pub No. 2003/005982, & Kerman, Sarp, “Raman spectroscopy and optical trapping of 20 nm polystyrene particles in plasmonic nanopores”, 2014 .   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
Allowable Subject Matter
Claims 1-10 & 14-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: 

 As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “exposing a plasmonic substrate to a precursor material; irradiating the plasmonic substrate and the precursor material with a light energy; and forming polystyrene nanoparticles on the surface of the plasmonic substrate to form the hybrid plasmonic structure”, in combination with the rest of the limitations of claim 1.

As to claim 4, the prior art of record, taken alone or in combination, fails to disclose or render obvious “exposing a plasmonic substrate to a precursor material; irradiating the plasmonic substrate and the precursor material with a light energy; and forming nanoparticles on the surface of the plasmonic substrate to form the hybrid plasmonic structure, wherein the nanoparticle is a polymer nanoparticle”, in combination with the rest of the limitations of claim 4.

As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious “plasmonic substrate is selected from the group consisting of: AgFON, Ag nanobowl, CuFON, Cu nanobowl, Cu pyramid, AIFON, Al nanobowl, Al pyramid, Ag pyramid”, in combination with the rest of the limitations of claim 14.

As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a probe attached to the nanoparticle by a carboxylic acid moiety”, in combination with the rest of the limitations of claim 15.



As to claim 19, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein the plasmonic substrate is selected from the group consisting of: AgFON, Ag nanobowl, CuFON, Cu nanobowl, Cu pyramid, AIFON, Al nanobowl, Al pyramid, Ag pyramid,”, in combination with the rest of the limitations of claim 19.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/Examiner, Art Unit 2877